DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10629174. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose the use of a guitar pad comprising a bottom sheet of flexible material including a peripheral edge and a middle region extending entirely and continuously within the peripheral edge, wherein said middle region has surface area dimensions substantially greater than the thickness of the sheet, a first surface (upper) that is compressible, and a second surface (lower) which is at least partially conformably drapable. Both the present application abd U.S. Patent No. 10629174 .
U.S. Patent No. 10629174 does not disclose the use of the device being drapable over a guitar.
Lehoux discloses the use of  a guitar support with a strap and flexible material extending from the strap and including a peripheral edge and a middle region extending entirely and continuously within the peripheral edge, wherein said middle region has surface area dimensions substantially greater than the thickness of the bottom.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in U.S. Patent No. 10629174 with the ability to comform to a guitar as disclosed in Lehoux in order to provide a device that is comfortable for the user and protects the guitar surface.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Detty and Lehoux.

comprising a sheet of flexible material (12) that has surface area dimensions substantially greater than the thickness of the sheet, an upper surface that is compressible, and a lower surface which is at least partially conformably drapable over the upper part of a seated musician’s leg (column 3, lines 43-45); and wherein said upper surface has a fibrous texture (column 3, lines 50-55); wherein said sheet of material has a composite structure.
Georges does not disclose the specific use of a laminate structure.
Detty discloses the use of a support pad for a leg comprising a sheet of flexible material wherein said sheet of material has a laminated structure; wherein said sheet of material includes an upper lamination (32) and lower lamination made of a resiliently compressible material.
George and Detty do not disclose the use of a coefficient of friction or a device that is drapable over a guitar body.
Lehoux discloses the use of  a guitar support with a strap and flexible material extending from the strap and including a peripheral edge and a middle region extending 
George, Detty, and Lehoux do not disclose the use of a coefficient of friction.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed by George with the lamination as disclosed by Detty and the drapable characteristics as disclosed in Lehoux, and the friction of coefficient as disclosed by the applicant in order to provide a device that inhibits free sliding since George discloses that his device consists of low slip resin.

5.	Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Clarke and Lehoux.
George teaches the use of a support pad to facilitate playing a guitar, comprising the steps of draping said guitar support pad conformally over the leg of a seated guitar player, with said lower surface of said pad facing the player’s leg, positioning the body of a guitar at a desired position on said upper surface of said guitar support pad,
grasping the neck of the guitar in the hand of the player opposite the leg on which the guitar support pad has been draped, strumming or picking lower parts of strings of the guitar with the player’s hand adjacent to the player’s leg where said guitar is supported, and pressing the upper ends of the guitar strings against frets; 
comprising a sheet of flexible material (12) that has surface area dimensions substantially greater than the thickness of the sheet, an upper surface that is compressible, and a lower surface which is at least partially conformably drapable 

(column 3, lines 43-45); and wherein said upper surface has a fibrous texture (column 3, lines 50-55); wherein said sheet of material has a composite structure.
George does not disclose the specific use of a sheepskin material.
Clarke discloses the use of a pad comprising essentially sheepskin having a, having a high coefficient of friction a woolly upper section (column 2, line 41).
George and Clark do not disclose the specific use of a tanned or leather material, a device drapable over the musical instrument or the use of the specific dimensions as recited by the applicant.
Lehoux discloses the use of  a guitar support with a strap and flexible material extending from the strap and including a peripheral edge and a middle region extending entirely and continuously within the peripheral edge, wherein said middle region has surface area dimensions substantially greater than the thickness of the bottom.
George and Clark do not disclose the specific use of a tanned or leather material or the use of the specific dimensions as recited by the applicant.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed by George with the sheepskin as disclosed in Clarke, the drapable characteristics as recited in Lehoux, and the materials, colors, shapes, and specific dimensions as recited by the applicant bemuse  colors, shapes, materials, and material dimensions are a  matter of choice which a person or ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant, the claimed 


device was not patentably distinct from the prior art device.  In re Dalley, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIMBERLY R LOCKETT/           Primary Examiner, Art Unit 2837